Filed 2/25/21 In re F.W. CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                         DIVISION SIX


 IN RE F.W.,                                                    2d Juv. No. B308849
                                                              (Super. Ct. No. J072027)
   A Person Coming Under The                                     (Ventura County)
 Juvenile Court Law.
 _____________________________

 L.W.,

      Petitioner,

 v.

 THE SUPERIOR COURT OF
 VENTURA COUNTY,

      Respondent;

 VENTURA COUNTY HUMAN
 SERVICES AGENCY,

      Real Party in Interest.
       L.W. (mother) petitions for extraordinary writ relief from
the juvenile court’s order terminating reunification services for
her minor child F.W. and setting the matter for a permanency
planning hearing pursuant to Welfare and Institutions Code1
section 366.26. Mother contends the court’s order is not
supported by substantial evidence. We deny the petition.
             FACTS AND PROCEDURAL HISTORY
       Mother and A.W. (father)2 are the natural parents of F.W.
After mother gave birth to F.W. in February 2019, the child
tested positive for methadone and was admitted to the natal
intensive care unit for treatment of withdrawal symptoms. On
February 21, 2019, the Ventura County Human Services Agency
(HSA) filed a dependency petition alleging failure to protect
(§ 300, subd. (b)). In its February 22, 2019 findings and order
detaining F.W., the juvenile court stated among other things that
“[t]he child’s [two older] siblings are currently under legal
guardianship with [the paternal grandparents] due to [the]
parents’ chronic substance abuse. The child’s parents have failed
to address the issues necessitating the legal guardianship of the
siblings. The child, [F.W.], is at risk of similar abuse and neglect
in the parents’ care.” The court also found that father “has
unaddressed mental health issues” that “have led him to self-
medicate and these actions periodically render him unable to
safely care for the child.”
       On March 5, 2019, F.W. was discharged from the hospital
and placed in a confidential foster home, where he has remained


      1All undesignated statutory references are to the Welfare
and Institutions Code.
      2   Father is not a party to this writ proceeding.


                                   2
throughout the dependency proceedings. In accordance with
HSA’s recommendation, mother and father were offered family
reunification services and supervised visitation.
       In its six-month review report, HSA stated that mother was
complying with the requirements of her case plan, which included
participation in Family Treatment Court (FTC), outpatient
substance abuse treatment, attendance at AA meetings, and
random drug testing. HSA noted that “[w]hile the mother has
remained abstinent from substance use, behaviorally, she has
made decisions that placed her recovery at risk for relapse and
potentially place the child at risk for harm/danger. Specifically,
the mother has struggled with her relationship with the
presumed father . . . . [HSA] is worried of [sic] the authenticity of
the mother’s statements to separate and not plan to reunify with
the presumed father, should the child return to the mother’s care.
. . . Additionally, the concept of honesty is a cornerstone of
recovery with substance use and the mother’s lack of
transparency has also raised questions in terms of benefit from
services. Should the mother continue to make dishonest
statements, ‘tell others what they want to hear,’ and not follow
through on tasks which benefit her and the child, additional
treatment services may not help the mother be successful with
managing her recovery and increase the risk of relapse.”
       HSA nevertheless recommended an additional six months
of reunification services for both parents, and the court so
ordered. Pursuant to HSA’s recommendation, mother’s visitation
with F.W. was liberalized from supervised to monitored, with one
hour of weekly visitation added for Therapeutic Visitation Center
(TVC) services.




                                 3
        In its status report for the 12-month review hearing, HSA
recommended that both parents be offered an additional six
months of services. HSA stated that “[d]uring the reporting
period, the mother found success in terms of the following:
completing outpatient treatment services, completion of
individual therapy, increase/liberalization of visitation,
adherence to the recommendations made in the psychological
evaluation, consistent and voluntary participation in Parent
Advocate Services (PAS), modification and adherence to
medication management, and engagement with [TVC] services
. . . . The mother also self reports to be working, part time, as a
writer and has discussed the possibility of working fulltime [sic].
The mother has also retained support from the maternal
grandparents and remains living in their home. . . . The mother,
as a whole, seems more confident in her needs and appearance,
than in the past.”
        HSA concluded that F.W. could not yet be returned to
mother’s custody because “she has not yet demonstrated
sufficient benefit from services which were chosen to mitigate the
safety concerns that brought the family to the attention of this
agency.” HSA also “noted some worries in terms of the unclear
nature of the relationship status between the mother and [the]
presumed father. The mother has relayed that she intends to
follow through with . . . divorc[ing] the presumed father but has
not provided any details or information on how this process
would take shape.” HSA added that “the parent’s [sic] ongoing
communication is not a child welfare issue nor a criminal act.
However, when the parents are communicating information
pertaining to visitation and making efforts to coordinate without
approval or consultation, worries are present in terms of




                                 4
boundaries. Additionally, the mother must continue with
individual therapy . . . and must coordinate with [HSA] in terms
of how she will access this resource.” HSA also noted that
“[h]owever, the mother has made efforts in addressing
components in her recovery and substance use treatment services
which will allow [HSA] to further assess benefit and expand
(liberalize) visitation.”
       At the conclusion of the February 21, 2020 12-month
review hearing, the court granted both parents an additional six
months of reunification services. An interim review hearing was
scheduled for April 16, 2020, to address liberalization of mother’s
visitation with F.W.
       On March 30, 2020, in response to state and county orders
regarding the COVID-19 pandemic, the presiding judge of the
juvenile court issued an order temporarily suspending court-
ordered in-person visits for dependent children and other minors
in out-of-home placements.3 The order stated among other things
that HSA was authorized to continue allowing in-person visits if
no HSA employee had to be present, no one participating in the
visit had exhibited symptoms of being exposed to COVID-19, and
the child’s current caregiver did not object. The order further
stated that “HSA shall make reasonable efforts to facilitate
virtual visitation via telephone, cellphone, computer, Facetime,
Skype, or other similar technology for non-physical contact in-lieu
of any suspended court ordered in-person visits.” The order



      3 We grant HSA’s request for judicial notice of the juvenile
court’s order and Emergency Rule 6, which was issued by the
Judicial Council to provide guidance on visitation during the
COVID-19 pandemic with children in out-of-home placements.


                                 5
remained in effect until May 26, 2020, after which in-person
visits were resumed.
       At the 18-month review hearing, HSA and F.W.’s counsel
both recommended that reunification services be terminated for
both parents and that the matter be set for a section 366.26
hearing. Social worker Tiffany Guerra prepared HSA’s report
and testified at the contested hearing. Guerra concluded that
mother had not met the objectives of her case plan since the last
review hearing because she had missed seven random drugs tests
and had twice tested positive for alcohol—on March 2, 2020, with
a blood alcohol level of .02 percent, and again on July 21, 2020,
with a blood alcohol level of .06 percent.
       Guerra initiated the latter test the same day that father
was admitted to the hospital for alcohol abuse. When asked to
explain why she had missed drug tests, mother falsely claimed
the testing sites were closed due to the pandemic. In July 2020,
mother’s counselor informed Guerra that she did not believe
mother was being honest about her substance abuse. Mother
claimed that the first positive test in March 2020 was due to her
taking NyQuil, and denied the accuracy of the test conducted on
July 21. There were also inconsistencies in mother’s
participation in substance abuse services, and she had missed
medical appointments and minimized F.W.’s needs.
       Because F.W.’s foster parents had objected to in-person
visits after the order suspending such visits was entered, HSA
arranged for virtual visits. When F.W.’s foster parents sent
mother several emails to arrange for virtual visits with F.W.,
mother initially did not respond. Virtual visits were first offered
on March 18, 2020, but due to mother’s failure to respond the
first such visit did not take place until April 8. When Guerra




                                 6
spoke to mother on the phone on April 7, mother said she was
resistant to participating it virtual visits because it made her feel
sad and she was afraid she would cry and did not want to do so
while on a video chat with the child. Mother added that she had
not responded to the foster parents’ emails because she was
experiencing negative emotions about the fact that they would
not agree to in-person visits.
       On July 21, 2020, the paternal grandparents, who live in
Thousand Oaks and are the guardians of mother and father’s ten-
year-old son P.W. and two-year-old daughter S.W., sent HSA a
letter stating their observations regarding mother and father’s
progress and the benefit of the services they were receiving. The
paternal grandparents stated their belief that mother and father
“have not healed significantly from the underlying opioid . . .
dependencies . . . and its debilitating impact on their abilities to
function responsibility for the care of others.”
       The paternal grandparents also conveyed their concerns
regarding “the ever-present risk of relapse and susceptibility to
use other addictive substances” and mother and father’s “denial
of the impact their lifestyle has had” on their children. They
noted that when P.W. came to live with them less than a year
before F.W. was born, he “had never been to school, couldn’t
count to 10 or identify the letters on an eye chart, [and] had 9
cavities and an abscessed tooth.” On his first day of school, “he
told the whole class that he was accustomed to panhandling to
help buy food for the family while they lived in their van parked
behind Walmart.” The parental grandparents also stated their
opinions that “if [mother] had not been taken in by her parents
last August and [father] had not secured government-assisted
veterans housing they would still be homeless or worse.” The




                                 7
paternal grandparents went on to state their belief “that the
interests of [F.W.] are better served by remaining with the foster
caregivers . . . . With them, he has become accustomed to a
stable, loving home and the additional support [and] care he
needs.”
      In HSA’s report for the 18-month review hearing, Guerra
stated that mother “has shown success in completing and
participating in many case plan services . . . . Although [mother]
has demonstrated an overall improvement, [HSA] continues to
have concerns that substance abuse issues were not truthfully
addressed as well as the co-dependency between the parents.
Despite their reports of remaining separate, their frequent
communication, the father’s reported alcohol abuse, and
[mother’s] positive alcohol testing results further evoke concerns
with regard to [her] substance abuse and her receptive recovery.
Additionally, [HSA] is concerned that the lack of insight
regarding the developmental impacts the parent[s’] lifestyle has
on their oldest child, places [F.W.] at risk for unconscious
neglect.”
      Mother testified at the contested 18-month review hearing
on her own behalf. She claimed that she had missed drug tests at
the beginning of the stay-at-home orders because she “wanted to
take the isolation [order] seriously” and “didn’t want to put [her
parents] in harm[’]s way by leaving the house.” She was
currently taking Subutex for her methadone addiction but was in
the process of tapering off the drug.
      Mother continued to claim that her positive test for alcohol
in March 2020 was due to her ingestion of NyQuil. She admitted
for the first time, however, that she drank alcohol prior to the
positive test she took in July and that she had “lied” to Guerra




                                8
about it. She claimed that she drank a mimosa with her sister at
lunch that day before Guerra informed her that she needed to
take a drug test. She acknowledged that Guerra had sent her a
text in the morning, but claimed she did not see the text until the
afternoon.4
       Mother denied that she was still in a relationship with
father. She claimed that she had served father with divorce
papers and had sent the court a proof of service, but the court’s
records did not reflect that any proof of service had been filed.
She denied any knowledge that father was continuing to abuse
alcohol and other substances. She admitted that her parents did
not know she was still having contact with father and did not
support her being in a relationship with him. When asked why
Guerra had seen her wearing her wedding ring, she offered that
she had “left it on by accident from seeing [her] other children the
day before” and had put it on for them “because they said we
have to pretend like we’re married.”
       After taking the matter under submission, the court found
that reasonable services had been provided to mother but she did
not fully comply with her case plan, that she had achieved only
“moderate” progress toward alleviating the concerns that
necessitated F.W.’s removal, and that there was a substantial
risk of detriment to the child if he were returned to her care. The
court stated: “It seems the COVID-19 pandemic and resulting

      4 On rebuttal, Guerra testified that she sent mother a text
message at 8:36 a.m. informing her that she needed to submit to
an on-demand drug test that day and asking her which testing
cite she preferred. Four minutes later, mother sent a response
stating “Westlake please.” Two minutes later, Guerra responded,
“Ok I’ll submit now.”



                                 9
shelter-in-place orders had a negative effect on [mother’s]
progress up to that point and therefore on [HSA’s] ability to
consider expanding and liberalizing visits—a goal toward which
it appeared the case was moving when the statewide emergency
was declared.”
       The court continued: “But for one issue, there could be
support for finding that the pandemic was a substantial factor in
interfering with a parent’s ability to continue to demonstrate case
plan progress, and that it interfered with the ability to properly
assess whether the mother should receive increased and
liberalized visits. . . . [¶] But that one issue is very significant
because it concerns the mother’s honesty about her substance
use.” The court noted that mother had admittedly lied to Guerra
about her alcohol use on July 21, and that “the truth of what
happened and when it happened that day is much different from
what the mother stated under oath.”
       The court posited that “[g]iven the true facts about when
the mother knew she would have to test and when she ultimately
did test on July 21st, either the mother had already consumed
alcohol before knowing she was going to have to test that day,
and she waited until the last moment to test, or she consumed
alcohol after knowing she would have to test. Regardless, she
failed to inform the social worker the truth, she failed to reach
out to her supports, and she failed to tell the truth at trial.”
Regarding the March 2 positive alcohol test, the court noted that
mother had claimed she tested positive “because she took NyQuil
and at trial she elaborated on this story by explaining that she
started taking NyQuil as a sleep aid after her hospitalization in
February. However, the record of that test shows she submitted
her urine sample that day at 3:36 p.m., long before she would




                                10
have needed an aid for normal nighttime sleep. Her explanation
for this positive test is not credible.”
       The court further noted that “mother’s dishonesty
undermines her credibility on many other important matters.
For example, she continues to insist she is not in a relationship
with the father. Whether the parents remain in a committed
relationship is significant to this case because the father has not
been able to maintain his sobriety. The mother claimed that she
did not even know the father has resumed consuming alcohol or
that he was in a treatment program. The mother’s statement is
unlikely to be true.” The court also found that mother’s preferred
explanation for missing drug tests in April and May was
incredible and noted that “[i]n addition to misleading the social
worker and the court regarding her alcohol consumption, the
mother continues to deny ever having any problem with
substance use and abuse, having any fear of relapse, and having
any cravings or desire to use.”
       In finding that that returning F.W. to mother would create
a substantial risk of detriment to the child, the court reasoned
that “[n]either the mother nor the father has demonstrated
substantial progress addressing their substance abuse issues.
The mother’s continued relationship with [F.W.’s] father
threatens the mother’s sobriety. . . . The mother’s sobriety
remains a significant concern especially since she has consumed
alcohol, denied doing so and as late as this trial, continued to be
dishonest about her conduct. There is no good cause to continue
this hearing. It is unlikely that a continuance would allow the
mother enough time to make behavioral changes necessary to
have [F.W.] returned to her care. [F.W.] is entitled to a prompt
resolution of his dependency status; he has been in a legally




                                11
unstable placement his entire life while the parents attempted to
reunify with him.” Accordingly, the court terminated services for
both parents and set the matter for a section 366.26 hearing.
                             DISCUSSION
        Mother contends the juvenile court’s order terminating
reunification services is not supported by substantial evidence.
She claims the evidence is insufficient to support the court’s
findings that she was provided reasonable services, that she did
not fully comply with her case plan, and that returning F.W. to
her custody would create a substantial risk of detriment to the
child. We disagree.
        Section 361.5, subdivision (a) provides in pertinent part:
“For a child who, on the date of initial removal from the physical
custody of the child’s parent . . . , was under three years of age,
court-ordered services shall be provided for a period of six months
. . . but no longer than 12 months from the date the child entered
foster care. [¶] . . . [¶]. [C]ourt-ordered services may be
extended . . . not to exceed 18 months after the date the child was
originally removed from physical custody of the child’s parent
. . . . The court shall extend the time period only if it finds that
there is a substantial probability that the child will be returned
to the physical custody of the child’s parent . . . within the
extended time period or that reasonable services have not been
provided to the parent.”
        Based on a child’s need for security and stability, the
Legislature has set the 18-month review hearing as the cutoff
date for family reunification services. (In re Elizabeth R. (1995)
35 Cal.App.4th 1774, 1788.) “At this hearing, the court must
return children to their parents and thereby achieve the goal of
family preservation or terminate services and proceed to devising




                                12
a permanent plan for the children. [Citation.]” (Ibid.) The
juvenile court may offer more than 18 months of reunification
services if it finds that reasonable reunification services have not
been offered or provided. (In re M.F. (2019) 32 Cal.App.5th 1,
21.) At the conclusion of the review period, “the court shall order
the return of the child to the physical custody of his or her parent
or legal guardian unless the court finds, by a preponderance of
the evidence, that the return of the child to his or her parent or
legal guardian would create a substantial risk of detriment to the
safety, protection, or physical or emotional well-being of the child.
The social worker shall have the burden of establishing that
detriment.” (§ 366.22, subd. (a).)
       We review the court’s findings at the 18-month reviewing
hearing for substantial evidence. (See Katie V. v. Superior Court
(2005) 130 Cal.App.4th 586, 598.) In reviewing the challenged
findings, we examine the record in the light most favorable to the
juvenile court’s order, to determine whether there is substantial
evidence from which a reasonable trier of fact could have made
the requisite findings. (In re Mary B. (2013) 218 Cal.App.4th
1474, 1483.) We construe all reasonable inferences and resolve
all conflicts in favor of the court’s findings. (In re Jasmine C.
(1999) 70 Cal.App.4th 71, 75.) Issues of fact and credibility are
the sole province of the juvenile court. (Constance K. v. Superior
Court (1998) 61 Cal.App.4th 689, 705.)
       Mother contends the evidence is insufficient to establish
that reasonable services were offered because her in-person visits
with F.W. were temporarily suspended due to the COVID-19
pandemic. She asserts that “[v]irtual visits with an 18-month old
is an extremely poor substitute for positive interactions and
deeper bonding and attachment between a parent and child.”




                                 13
       We are not persuaded. Whether the reunification services
offered were reasonable and suitable is judged according to the
circumstances of the particular case. (Earl L. v. Superior Court
(2011) 199 Cal.App.4th 1490, 1501.) “The standard is not
whether the services provided were the best that might be
provided in an ideal world, but whether the services were
reasonable under the circumstances.” (In re Misako R. (1991)
2 Cal.App.4th 538, 547.)
       We conclude that substantial evidence supports the
juvenile court’s finding, by clear and convincing evidence, that
HSA offered or provided reasonable reunification services to
mother. Although we do not dispute that the temporary
suspension of in-person visits in favor of virtual visits was not
ideal, it was warranted by the circumstances of the COVID-19
pandemic. Mother also downplays the significance of the fact
that from March 18 until April 7, she ignored the foster parents’
repeated offers to participate in virtual visits with F.W. Because
she initially refused to participate in virtual visits, she cannot be
heard to complain that such services were unreasonable.
Moreover, the order restricting in-person visits expired on May
26, and mother’s in-person visits with F.W. resumed shortly
thereafter. Under the circumstances, the visitation offered by
HSA was reasonable. (In re Misako R., supra, 2 Cal.App.4th at
p. 547.)
       The evidence also supports the court’s finding that mother
did not fully comply with her case plan. Over two weeks before
the stay-at-home orders went into effect, mother tested positive
for alcohol. She also missed numerous drug tests and refused to
participate in virtual visitation for almost three weeks.
Moreover, her failure to fully comply with her case plan supports




                                 14
the finding that F.W. would suffer detriment in he were returned
to mother. (Robert L. v. Superior Court (1996) 45 Cal.App.4th
619, 625.)
       In any event, a parent’s substantial compliance with a
reunification services plan does not preclude a finding that the
child would suffer detriment if returned to the parent.
(Constance K. v. Superior Court, supra, 61 Cal.App.4th at p. 704.)
“[T]he court must also consider progress the parent has made
toward eliminating the conditions leading to the children’s
placement out of home.” (In re Dustin R. (1997) 54 Cal.App.4th
1131, 1141-1142.) Here, substantial evidence supports the court’s
finding that mother had not made sufficient progress in
eliminating the conditions that necessitated F.W.’s removal, such
that the child would suffer detriment if returned to her. As the
court found, mother has a serious credibility problem. She first
tested positive for alcohol over two weeks before the stay-at-home
orders went into effect, which undermines her claim that those
orders were the cause of her relapse. Moreover, she continued
(and apparently still continues) to lie about her first relapse.
Although she finally admitted her second relapse during her
testimony at the hearing, she was plainly dishonest about the
circumstances of that relapse. As the juvenile court aptly put it,
“[t]he mother’s sobriety remains a significant concern especially
since she has consumed alcohol, denied doing so and as late as
this trial, continued to be dishonest about her conduct.” Mother
also continued to be dishonest about her relationship with father,
who does not appear to be committed to maintaining sobriety. In
light of this evidence, the court did not err in finding that F.W.
could not be safely returned to mother.




                               15
                        DISPOSITION
     The petition for an extraordinary writ is denied.
     NOT TO BE PUBLISHED.




                                    PERREN, J.


We concur:



     GILBERT, P.J.



     YEGAN, J.




                               16
                     Tari L. Cody, Judge
              Superior Court County of Ventura
               ______________________________



      Denise M. Trerotola, under appointment by the Court of
Appeal, for Petitioner.
      Michael G. Walker, County Counsel, Joseph J. Randazzo,
Assistant County Counsel, for Real Party in Interest.
      No appearance for Respondent.